UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6607


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FRANKIE CORNELL ELLIS, JR., a/k/a Nitty,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville.      W. Earl Britt,
Senior District Judge.    (4:07-cr-00026-BR-1; 4:12-cv-00165-BR;
5:07-cr-00060-BR-1; 5:12-cv-00488-BR)


Submitted:   August 22, 2013                 Decided:   August 28, 2013


Before NIEMEYER, MOTZ, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jennifer Haynes Rose, LAW OFFICE OF JENNIFER HAYNES ROSE, Cary,
North Carolina, for Appellant. John Howarth Bennett, OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, North Carolina; Kimberly
Ann Moore, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Frankie        Cornell    Ellis,    Jr.,       seeks   to    appeal     the

district court’s order denying relief on his 28 U.S.C.A. § 2255

(West Supp. 2013) motion.            The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.     § 2253(c)(1)(B)           (2006).            A     certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies        this     standard       by     demonstrating        that

reasonable     jurists       would     find    that    the       district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                 When the district court

denies     relief     on     procedural       grounds,       the    prisoner       must

demonstrate    both    that     the    dispositive         procedural     ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.              Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Ellis has not made the requisite showing.                     Accordingly, we

deny a certificate of appealability and dismiss the appeal.                         We

dispense     with   oral      argument    because      the       facts   and      legal




                                          2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3